       Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 1 of 8



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION


JULIETA GARIBAY, et al.                                   §
                                                          §
         Plaintiffs,                                      §
                                                          §
vs.                                                       § Civil Action No. 2:19-cv-00040
                                                          §
DAVID WHITLEY, et al.                                     §
                                                          §
         Defendants.                                      §


                       PLAINTIFFS’ FIRST RESPONSE TO STATE DEFENDANTS’
                               MOTION TO DISMISS OR TRANSFER

         Plaintiffs Julieta Garibay, et al. hereby file this first response to State Defendants’ Motion

to Dismiss or in the Alternative Stay Litigation or Transfer Venue (Dkt. 10). As directed by the

Court, Plaintiffs “file their response to that portion, and that portion only” of State Defendants’

motion that seeks to dismiss or transfer the case under what is commonly referred-to as the first-

to-file rule. See Dkt. 12 at 2.

                                              INTRODUCTION

         This case is brought by individual voters.1 Defendant counties are actively investigating

their registered voters, and have threatened to remove Plaintiff U.S. citizen voters from the rolls

if Plaintiffs do not provide proof of citizenship. Plaintiffs moved for a temporary restraining

order because they have been threatened with removal from the voter rolls in less than three

weeks. The central claims in this case involve race discrimination against Latino voters.



1
  The individual voter plaintiffs are joined by LUPE, a Plaintiff organization of over 8,000 members, many of whom
are naturalized citizens and registered voters. The individual voter plaintiffs are also joined by organizations that
conduct voter registration: UnidosUS (formerly NCLR), Southwest Voter Registration Education Project and Mi
Familia Vota.

                                                         1
      Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 2 of 8



        No earlier-filed action shares these characteristics. This case is unique among the cases

filed in the last several weeks, and this case is the only one that can afford Plaintiffs the

immediate relief they seek.

                                               ARGUMENT

        The first-to-file rule does not dictate transfer in this case for two important reasons. First,

this case does not substantially overlap with the action in the Western District of Texas. Second,

even if the Court concludes that there is some overlap, there is no risk of competing injunctions.

Third, there are compelling reasons that militate against transfer.

        I.       This Case Does not Substantially Overlap With the Action in the Western
                 District of Texas.

        The first-to-file rule is a discretionary doctrine that comes into play when two cases are

so similar that dismissal or transfer will “avoid the waste of duplication, to avoid rulings which

may trench upon the authority of sister courts, and to avoid piecemeal resolution of issues that

call for a uniform result.” W. Gulf Mar. Ass'n v. ILA Deep Sea Local 24, S. Atl. & Gulf Coast

Dist. of ILA, AFL-CIO, 751 F.2d 721, 728 (5th Cir. 1985). None of those considerations arise

here because this case and an action filed several days earlier in the Western District of Texas

only partially overlap and do not raise the specter of conflicting injunctive relief.

        First, and most significant, this case is a challenge to government action that involves

different plaintiffs and defendants when compared to the Western District action.2 By contrast,

the first-to-file rule typically applies to private disputes in which the parties are the same. See

Dillard v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d 1148, 1161 (5th Cir. 1992)

(explaining “the so-called first-to-file rule, [] comes into play when a plaintiff files similar

lawsuits in two different federal districts” or “where similar suits have been filed in two courts
2
 Among the 26 plaintiffs and defendants in the two cases, only two State Defendants overlap. Compare ECF 4 with
First Amended Complaint, LULAC et al., v. Whitley et al., No. 5:19-cv-00074-FB (Feb. 1, 2019), ECF 2.

                                                      2
       Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 3 of 8



within the same district[.]”).3 Indeed, all of the first-to-file cases on which State Defendants rely

involved a single business dispute between the same plaintiffs and defendants.4 See State Mot. at

22-24; see, e.g., Am. Sec. Ins. Co. v. Berry, No. 1:01CV180-D-D, 2002 WL 449065, at *2 (N.D.

Miss. Jan. 31, 2002) (“the issues and parties in the two cases are identical[.]”); Save Power Ltd.

v. Syntek Fin. Corp., 121 F.3d 947, 951 (5th Cir. 1997) (“Both the Original Action and the

present case center on the question whether Save Power can proceed with foreclosure on any or

all of its security interest in the assets of Pursuit under the terms of the Subordination

Agreement.”).

         The cases cited by State Defendants consistently apply the first-to-file rule where a single

dispute between two parties spawns two cases. In essence, party A sues party B in one forum

and party B responds by suing party A in a different forum. In all of these first-to-file cases, the

business dispute is the same and the parties are the same (or one business defendant stands in the

shoes of another business defendant). Under these circumstances, the interests of comity and

judicial administration dictate that the dispute between these same parties be allowed to continue

in the original court. See, e.g., Omega Natchiq, Inc. v. ATP Infrastructure Partners, L.P., No.

2:14-CV-448, 2015 WL 1893515, at *3 (S.D. Tex. Apr. 27, 2015) (“Clearly, the issues raised by

these three cases between the same two parties substantially overlap in that they all depend on

whether the LOWLA lien was properly established and perfected against third parties and

whether Omega may now collect ATP's debt against Infrastructure or the Platform.”).




3
  The Western District action also is not pending in the same federal judicial district as this action. Id.
4
  State Defendants’ reliance on Youngblood v. JTH Tax Servs., Inc. is misplaced. In that case, the court in the first-
filed case declined to apply the first-to-file rule because venue was determined by the mandatory forum selection
clause in the parties’ contract. The outcome did not turn on the first-to-file rule, questions of comity or judicial
efficiency. See Youngblood v. JTH Tax Servs., Inc., No. SA:06-CA-380-XR, 2006 WL 1984656, at *2 (W.D. Tex.
July 17, 2006).


                                                           3
      Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 4 of 8



        Unlike the cases applying the first-to-file rule, in the present case Plaintiff individual

voters seek, most immediately, a temporary restraining order enjoining county defendants from

purging them from the voter rolls in response to challenge letters requesting citizenship

documents. The court presiding over the Western District action cannot provide that relief

because there are neither county defendants nor plaintiff voters who have received purge letters

in that case.5 Even if the Western District court grants the plaintiffs before it all the relief they

request, Plaintiffs in this case will face removal from the voter rolls by their counties and the

resulting loss of their voting rights. Quite simply, although the issues before this Court and the

Western District touch on the voter list maintenance efforts of various state and local officials,

the parties, the claims, and specific issues do not substantially overlap, and Plaintiffs’ requested

relief cannot be granted in the Western District action.

        II. Cases Touching on the Same Public Policy Routinely Proceed in Different Courts

        State Defendants are well aware that the mere existence of a first-filed case on a

controversial public policy cannot dictate the venue for all later cases. In May 2017, Texas and

Attorney General Ken Paxton sued Travis County, other local officials and a non-profit

organization in the Austin Division of the Western District of Texas seeking a declaratory

judgment that a recently-enacted state immigration statute (SB4) was constitutional. See Texas

v. Travis County, No. 1:17-cv-00425-SS (W.D. Tex. May 7, 2017). Texas then tried to secure

transfer to Austin of subsequent lawsuits filed against the State challenging SB4. The court in

the San Antonio Division of the Western District denied the State’s motion to transfer the later-

filed SB4 challenges to Austin. El Cenizo, et al. v. Texas et al., No. 5:17-cv-00404-OLG (W.D.

Tex. June 6, 2017), ECF 27. Ultimately, the cases in the San Antonio Division “overtook” the


5
  See First Amended Complaint, LULAC v. Whitley, No. 5:19-cv-00074-FB (W.D. Tex. Feb. 1, 0219), ECF 2 at 5
(sole individual voter has not received a purge letter) and 6 (no county defendants).

                                                     4
      Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 5 of 8



first-filed action in the Austin Division. Texas v. Travis Cty., Texas, 910 F.3d 809, 811 n. 1 (5th

Cir. 2018). As in El Cenizo, the only common feature between this case and the Western District

action – a challenge to the actions of two State Defendants – is not enough to dictate transfer of

this case.

          Federal courts around the country routinely entertain jurisdiction in cases, like this one,

that challenge government action, even when there are other cases that challenge the same

policy.      Courts have done so in cases involving the Department of Homeland Security’s

memorandum rescinding the 2012 Deferred Action for Childhood Arrivals (DACA)

memorandum (commonly known as “the DACA rescission”), the Department of Commerce’s

decision to add a citizenship question to the 2020 Census (commonly known as “the Census

citizenship question”), and the President’s executive action banning certain foreign nationals

from entering the country (commonly known as “the travel ban”). In the DACA rescission

cases, for example, four different district courts entertained jurisdiction and ruled on the merits

of plaintiffs’ requests for preliminary injunction. See, e.g., Regents of Univ. of California v.

United States Dep't of Homeland Sec., 279 F. Supp. 3d 1011 (N.D. Cal.), Casa De Maryland v.

U.S. Dep't of Homeland Sec., 284 F. Supp. 3d 758 (D. Md. 2018); Trs. of Princeton Univ., et al.

v. U.S., et al., No. 1:17-cv-02325 (D.D.C. Nov. 22, 2017); Batalla Vidal v. Nielsen, 279 F. Supp.

3d 401 (E.D.N.Y. 2018). Similarly, different cases in different districts are proceeding through

the courts on the Census citizenship question. See California et al. v. Ross et al., No. 3:18-cv-

01865-RS (N.D. Ca. 2018); Kravitz et al. v. U.S. Dep’t of Commerce et al., No. 8:18-cv-01041-

GJH (D.Md 2018) consolidated with LUPE v. Ross, No. 8:18-cv-01041-GJH (D.Md. 2018); N.Y.

et al. v. U.S. Dep’t of Commerce et al., No. 1:18-cv-02921-JMF (S.D.N.Y. 2018) consolidated

with N.Y. Immigration Coal. v. U.S. Dep’t of Commerce, No. 1:18-cv-02921-JMF (S.D.N.Y.



                                                   5
       Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 6 of 8



2018); City of San Jose et al. v. Ross et al., No. 3:18-cv-2279-RS (N.D. Ca. 2018); Electronic

Privacy Information Center v. U.S. Dep’t of Commerce, No. 18-cv-2711 (D.D.C. 2018).6

Federal courts in various districts also heard the travel ban cases on the merits. Hawaii v. Trump,

265 F. Supp. 3d 1140 (D. Haw. 2017); Int'l Refugee Assistance Project v. Trump, 241 F. Supp.

3d 539 (D. Md. 2017). As in those cases, the present case challenges government action and

does not involve the same parties litigating a private business dispute in two fora.

        In addition, as in those cases, there is no risk of competing injunctions here. The first-to-

file doctrine rests on the need to avoid rulings which may trench upon the authority of sister

courts. See Gregory-Portland Indep. Sch. Dist. v. Texas Ed. Agency, 576 F.2d 81, 82 (5th Cir.

1978) (“By enjoining the [Texas Education Agency] from following the order [from the Eastern

District], the Southern District seriously interfered with the power of the Eastern District Court

to maintain the integrity of the order.”); West Gulf Maritime Ass'n v. ILA Deep Sea Local 24, 751

F.2d 721, 728 (5th Cir.1985) (“[C]omity requires federal district courts—courts of coordinate

jurisdiction and equal rank—to exercise care to avoid interference in each other’s affairs.”). In

the DACA rescission cases, for example, courts ruled differently on the various plaintiffs’

motions for preliminary injunction. Compare Regents of Univ. of California v. United States

Dep't of Homeland Sec., 279 F. Supp. 3d 1011 (N.D. Cal.) (granting temporary injunction) with

Trs. of Princeton Univ., et al. v. U.S., et al., No. 1:17-cv-02325 (D.D.C. Nov. 22, 2017) (granting

permanent injunction) and Casa De Maryland v. U.S. Dep't of Homeland Sec., 284 F. Supp. 3d

758 (D. Md. 2018) (denying preliminary injunction). Unlike Gregory-Portland Indep. Sch.

Dist., the court decisions in the DACA rescission cases did not involve courts issuing conflicting

injunctions ordering the government to do two contrary actions. Even though the plaintiffs in

6
  In the census cases, cases in the same districts were consolidated (e.g., both Maryland cases were consolidated).
See also Litigation About the 2020 Census, https://www.brennancenter.org/analysis/2020-census-litigation (linking
all e-court filings).

                                                         6
      Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 7 of 8



Regents of Univ. won and the plaintiffs in Casa De Maryland lost, DHS was not ordered to issue

DACA renewals in one case and ordered to stop issuing DACA renewals in another case, for

example. The plaintiffs simply lost in one action and won in another action.

       Similarly here, this case does not present the risk of this Court interfering with a court

order from the Western District. Assuming the Western District court denies the plaintiffs’

motion for preliminary injunction and this Court grants Plaintiffs’ emergency relief (or vice-

versa), the plaintiffs win one case and lose another, but the two State Defendants will not be

court-ordered to undertake actions conflicting with a sister court’s order. One plaintiff group

may simply not get the relief it requests, while another might. As discussed earlier, the counties

are not even parties in the Western District litigation, and the scope of the remedy sought in this

case is different and substantially larger.

       III. Compelling Circumstances Militate Against Transfer

       Courts in this circuit also exercise discretion and decline to transfer a second-filed action

when “compelling circumstances” exist. See 909 Corp. v. Vill. of Bolingbrook Police Pension

Fund, 741 F. Supp. 1290, 1292 (S.D. Tex. 1990). Here, compelling circumstances are present

because the pending application for a temporary restraining order presents an urgent matter for

the Court’s consideration, and Plaintiffs will be stripped of their right to vote unless they can

obtain immediate relief in this district. In addition, an overwhelming majority of persons

affected by the Secretary of State’s advisory reside in the Southern District. See TRO Ex. 37.

More than half (a total of 50,557) of the voters on the list of 98,017 suspect voters issued by the

Secretary of State reside in the Southern District of Texas. Id. By comparison, less than 20,000

voters reside in the Western District. Id.




                                                7
      Case 2:19-cv-00040 Document 13 Filed in TXSD on 02/15/19 Page 8 of 8



       Plaintiffs’ claims belong before this Court. State Defendants’ motion merely seeks to

delay litigation brought by voters seeking immediate relief. The present case is not sufficiently

similar to the Western District action, either in terms of parties, claims, or the relief sought.

                                          CONCLUSION

       For these reasons, Plaintiffs respectfully request that the Court exercise its discretion in

favor of Plaintiffs and deny Defendants’ request to stay litigation or transfer venue.

Dated: February 15, 2019                           Respectfully Submitted,

                                                   MEXICAN AMERICAN LEGAL
                                                   DEFENSE AND EDUCATIONAL FUND
                                                   By: /s/ Nina Perales
                                                   Nina Perales (Tex. Bar No. 24005046);
                                                   Attorney-in-Charge
                                                   Ernest I. Herrera (Tex. Bar No. 24094718)
                                                   (SD of Tex. Bar No. 2867694)
                                                   Alejandra Ávila (Tex. Bar No. 24089252)
                                                   (SD of Tex. Bar No. 2677912)
                                                   Jack Salmon (Tex. Bar No. 24068914)
                                                   (SD of Tex. Bar No. 1130532)
                                                   110 Broadway, Suite 300
                                                   San Antonio, Texas 78205
                                                   Phone: (210) 224-5476
                                                   Facsimile: (210) 224-5382
                                                   Email: nperales@maldef.org

                                                   Attorneys for Plaintiffs


                                           CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that, on the 15th day of February, 2019, I
 electronically filed the above and foregoing document using the CM/ECF system, which
 automatically sends notice and a copy of the filing to all counsel of record.


                                                                       /s/ Nina Perales
                                                                          Nina Perales



                                                   8
